 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON A. WATSON,                                    No. 2:18-cv-0986 KJM CKD (HC)
12                          Petitioner,
13            v.                                        ORDER
14    J. GASTELO,
15                          Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On July 13, 2018, respondent filed a motion to dismiss.

19   Petitioner has not filed an opposition to the motion. Good cause appearing, IT IS HEREBY

20   ORDERED that petitioner file an opposition, or a statement of non-opposition, to respondent’s

21   pending motion to dismiss within thirty days. Failure to comply with this order will result in a

22   recommendation that this action be dismissed under Rule 41(b) of the Federal Rules of Civil

23   Procedure.

24   Dated: October 11, 2018
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27   12/gats0986.146.docx

28
